DETAILED ACTION
Response to Amendment
This is a non-final office action in response to a communication filed on July 12, 2022.  Claims 1-6, 8-14, 17-35, 37-41, and 45-50 are pending in the application.
Status of Objections and Rejections
All rejections under 35 U.S.C. §103 are maintained.
New grounds of rejection are presented as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 8-14, 17-25, 33-35, 37-41, and 45-50 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the electrodes of the two-dimensional array form a solid grid of at least two electrodes in each of the two dimensions or a filled-in table of rows and columns, wherein all of the electrodes of the two-dimensional array are of similar geometrical shape and/or dimension” in lines 15-18, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses “a plurality of electrodes for applying an electrowetting force to the microfluidic droplets, in particular an electrode array, further in particular a two-dimensional electrode array” in page 5, lines 25-28; “an electrode board 41 which comprises an electrode array 9 that substantially extends in a first plane and that comprises a number of electrodes 10” in page 14, lines 4-6, but does not disclose the configuration of the two-dimensional array, such as solid grid, filled-in table of rows and columns, or the similar geometrical shape and/or dimension of the electrodes of the two-dimensional array.  Figure 1 is only an illustration of the two-dimensional electrode array comprising a plurality of electrodes, and not a sufficient support for the limitations.
Subsequent claims 2-6, 8-14, 17-25, 33-35, 37-41, and 45-50 are rejected due to their dependencies on rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-12, 14, 24-25, 33-35, 37-39, 41, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Y. Liu, Precise droplet volume measurement and electrode-based volume metering in digital microfluidics, Microfluid Nanofluid, 2014 (17), page 295-303) in view of Feiglin (WO 2014/187488).
Regarding claim 1, Liu teaches a cartridge (Fig. 1: EWOD device) for use in an electrowetting sample processing system (page 295, Col. 2, para. 1, lines 3-4: in digital microfluidics, droplets are manipulated on the surface of an insulated electrode array by electrowetting), the cartridge comprising one or more inlet ports (Fig. 1-2: inlet) for introducing an input liquid into an internal gap of the cartridge (Fig. 2: showing the aqueous solution is introduced into the gap through the inlet), which comprises at least one hydrophobic surface (page 297, Col. 1, para. 1, lines 14-16: a layer of superhydrophobic fluoropolymer was dip-coated on both top- and bottom-glass substrates) for enabling an electrowetting induced movement of multiple microfluidic droplets separated from the input liquid (page 297, Col. 1, para. 2, lines 12-15: flowing formation of the electrowetting channel, the side electrode arrays of different sizes enabled splitting droplets of various volumes from the channel; thus the hydrophobic surface of the electrowetting channel is one of the factors that enable the droplet formation), 
wherein the cartridge further comprises at least one outlet port (Fig. 1-2: outlet) that is operably connected to the inlet port for providing a liquid flow through the cartridge, if a liquid driving force is applied to at least a part of the input liquid (Fig. 1-2: showing the inlet and outlet are operably connected; and thus providing a liquid flow through the EWOD device upon an applied liquid driving force), and
wherein the cartridge is configured to provide the liquid flow through the cartridge as a continuous flow in the cartridge (Fig. 1-2: showing the EWOD device providing the continuous liquid flow in the cartridge from the inlet to outlet), and the cartridge comprises a two-dimensional electrode array of electrodes (Fig. 2; page 297, Col. 2, last para., lines 6-9: a main electrode located in the center and four side electrode arrays orthogonal to the main electrode; lines 10-11: these side electrode arrays contained 5-6 electrodes; here the main electrode and four side electrode arrays are deemed to be a two-dimensional electrode array of electrodes) each for applying an electrowetting force to the microfluidic droplets (Fig. 3; page 297, Col. 2, last para., lines 1-4: programmable electrowetting microfluidic platform capable of both continuous and digital functionalities).
The designation “disposable” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The EWOD device as taught by Liu is identical to the presently claimed structure and would therefore have the ability to be used as a disposable cartridge in the claim.

Liu does not explicitly disclose “wherein the electrodes of the two-dimensional array form a solid grid of at least two electrodes in each of the two dimensions or a filled-in table of rows and columns, wherein all of the electrodes of the two-dimensional array are of similar geometrical shape and/or dimension, and wherein all of the electrodes of the two-dimensional array are configured for enabling an electrowetting induced movement of multiple microfluidic droplets.”
However, Feiglin teaches a digital microfluidics system for manipulating samples in liquid droplets ([Abstract] lines 1-2), comprising electrode array(s) (9) for providing electrodes 10 with individual voltage pulses for manipulating liquid droplets by electrowetting ([Abstract] lines 7-10).  As indicated in Fig. 6, some electrodes of the electrode array forming the dilution zone (Fig. 6) form a solid grid of at least two electrodes in each of the two dimensions and wherein all of the electrodes of the two-dimensional array of similar geometrical shape and/or dimension (Fig. 6: in Dilution Zone a two-dimensional electrode array forms a solid grid of at least two electrodes in each of the two dimensions), and all of the electrodes of the two-dimensional array are of similar geometrical shape and/or dimension (Fig. 6: indicating all electrodes 9 having square shape and similar dimension), wherein all of the electrodes of the two-dimensional array are configured for enabling an electrowetting induced movement of multiple microfluidic droplets ([Abstract] lines 14-16: an electrode array and electrical board contact element that are individually connected to electrodes of the electrode array; and thus all electrodes are configured for manipulating the liquid droplets, i.e., for enabling an electrowetting induced movement of multiple microfluidic droplets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by substituting its two-dimensional electrode array with the one as taught by Feiglin because such a configuration of electrode array is suitable for providing electrodes with individual voltage pulses for manipulating liquid droplet by electrowetting (Feiglin, [Abstract] lines 7-10).  A simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 2, Liu teaches a first part (Fig. 2: the top ITO glass substrate) with the inlet port (Fig. 2: inlet) and a second part (Fig. 2: the bottom substrate) attached to the first part (Fig. 2: showing the bottom substrate is attached to the top ITO glass substrate through the spacer), such that the gap is formed between the first part and the second part (Fig. 2: showing a gap between the top ITO glass substrate and the bottom substrate).

Regarding claim 3, Liu teaches the second part comprises or is an electrode support element (Fig. 2: showing the bottom substrate supporting the Al electrodes) and wherein the second part is attached to a peripheral side structure of the first part (Fig. 2: showing the bottom substrate is attached to the top ITO glass substrate through the spacer on the both ends that is deemed to be peripheral side structure of the top ITO glass substrate).

Regarding claim 4, Liu teaches the gap is defined by a spacer that is arranged between the first part and the second part (Fig. 2: showing the gap is defined by the spacer in between the top ITO glass substrate and the bottom substrate).

Regarding claim 5, Liu teaches the first part comprise an outlet port (Fig. 2: showing the top ITO glass substrate having an outlet port).

Regarding claim 6, Liu teaches the cartridge configured to provide the flow through the cartridge as a continuous flow (Fig. 2: showing the EWOD device providing the continuous liquid flow in the cartridge from the inlet to outlet).
The designation “disposable” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The EWOD device as taught by Liu is identical to the presently claimed structure and would therefore have the ability to be used as a disposable cartridge in the claim.

Regarding claims 8 and 37, Liu and Feiglin disclose all limitation of claim 1 as described to claim 1.  Liu does not explicitly disclose at least two of the electrodes are connected to an electrical interface (claim 8) or the electrical interface is an electrical connector or contact field (claim 37).
However, Feiglin teaches a digital microfluidics system for manipulating samples in liquid droplets ([Abstract] lines 1-2).  The digital microfluidics system comprising an electrode array and electrical board contact elements that are individually connected to electrodes of the electrode array ([Abstract] lines 11-12, 14-16), and every individual electrode 10 is electrically and operationally connected with the central control unit 14 (Fig. 2; page 15, lines 21-23).  Individual electric lines contact each individual electrode 10 with one of these electrical board contact elements 42 (Fig. 6; page 24, lines 5-7).  Thus, Feiglin teaches at least two of the electrodes are connected to an electrical interface (for claim 8; Fig. 2: the central control unit 14) and the electrical interface is an electrical connector or contact field (for claim 37; Fig. 6: electrical board contact elements 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by incorporating an electrical interface connecting at least two electrodes via contact field as taught by Feiglin because the electrical interface would enables the integration between the microfluidic and electrical components for droplet manipulation in the EWOD device. 

Regarding claim 9, Liu teaches the inlet port as a single inlet port (Fig. 2: showing the inlet is a single inlet port).

Regarding claim 10, the designation “configured as removably attachable to an electrowetting sample processing system” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The EWOD device as taught by Liu is identical to the presently claimed structure and would therefore have the ability to be used removably attachable to an electrowetting sample processing system as recited in the claim.

Regarding claim 11, Liu teaches the input liquid comprises an electrowetting filler liquid (Fig. 2: showing the oil is throughout the microfluidic channel from the inlet to outlet before the aqueous solution is introduced; thus the oil is deemed to be the electrowetting filler liquid).

Regarding claims 12 and 39, Liu teaches at least one liquid removal element, that is operably connected to the outlet port (for claim 12; Fig. 1: as annotated, showing a liquid removal element operably connected to the outlet) and the at least one liquid removal element is a removal line (for claim 39; Fig. 1: as annotated, showing the liquid removal element is a removal line).

    PNG
    media_image1.png
    366
    655
    media_image1.png
    Greyscale


Regarding claim 14, Liu teaches an electrowetting sample processing system (page 295, Col. 2, para. 1, lines 3-4: in digital microfluidics, droplets are manipulated on the surface of an insulated electrode array by electrowetting), comprising a cartridge for use in the electrowetting sample processing system (Fig. 1: EWOD device), the cartridge comprising one or more inlet ports (Fig. 1-2: inlet) for introducing an input liquid into an internal gap of the cartridge (Fig. 2: showing the aqueous solution is introduced into the gap through the inlet), which comprises at least one hydrophobic surface (page 297, Col. 1, para. 1, lines 14-16: a layer of superhydrophobic fluoropolymer was dip-coated on both top- and bottom-glass substrates) for enabling an electrowetting induced movement of multiple microfluidic droplets separated from the input liquid (page 297, Col. 1, para. 2, lines 12-15: flowing formation of the electrowetting channel, the side electrode arrays of different sizes enabled splitting droplets of various volumes from the channel; thus the hydrophobic surface of the electrowetting channel is one of the factors that enable the droplet formation), 
wherein the cartridge further comprises at least one outlet port (Fig. 1-2: outlet) that is operably connected to the inlet port for providing a liquid flow through the cartridge, if a liquid driving force is applied to at least a part of the input liquid (Fig. 1-2: showing the inlet and outlet are operably connected; and thus providing a liquid flow through the EWOD device upon an applied liquid driving force), 
wherein the cartridge is configured to provide the liquid flow through the cartridge as a continuous flow in the cartridge (Fig. 1-2: showing the EWOD device providing the continuous liquid flow in the cartridge from the inlet to outlet) and 
the electrowetting sample processing system comprises a two-dimensional electrode array of electrodes (Fig. 2; page 297, Col. 2, last para., lines 6-9: a main electrode located in the center and four side electrode arrays orthogonal to the main electrode; lines 10-11: these side electrode arrays contained 5-6 electrodes; here the main electrode and four side electrode arrays are deemed to be a two-dimensional electrode array of electrodes) each for applying an electrowetting force to the microfluidic droplets (Fig. 3; page 297, Col. 2, last para., lines 1-4: programmable electrowetting microfluidic platform capable of both continuous and digital functionalities).
The designation “disposable” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The electrowetting sample processing system as taught by Liu is identical to the presently claimed structure and would therefore have the ability to be used as a disposable cartridge in the claim.

Liu does not explicitly disclose “wherein the electrodes of the two-dimensional array form a solid grid of at least two electrodes in each of the two dimensions or a filled-in table of rows and columns, and wherein all of the electrodes of the two-dimensional array are of similar geometrical shape and/or dimension, and wherein all of the electrodes of the two-dimensional array are configured for enabling an electrowetting induced movement of multiple microfluidic droplets.”
However, Feiglin teaches a digital microfluidics system for manipulating samples in liquid droplets ([Abstract] lines 1-2), comprising electrode array(s) (9) for providing electrodes 10 with individual voltage pulses for manipulating liquid droplets by electrowetting ([Abstract] lines 7-10).  As indicated in Fig. 6, some electrodes of the electrode array forming the dilution zone (Fig. 6) form a solid grid of at least two electrodes in each of the two dimensions and wherein all of the electrodes of the two-dimensional array of similar geometrical shape and/or dimension (Fig. 6: in Dilution Zone a two-dimensional electrode array forms a solid grid of at least two electrodes in each of the two dimensions), and all of the electrodes of the two-dimensional array are of similar geometrical shape and/or dimension (Fig. 6: indicating all electrodes 9 having square shape and similar dimension), wherein all of the electrodes of the two-dimensional array are configured for enabling an electrowetting induced movement of multiple microfluidic droplets ([Abstract] lines 14-16: an electrode array and electrical board contact element that are individually connected to electrodes of the electrode array; and thus all electrodes are configured for manipulating the liquid droplets, i.e., for enabling an electrowetting induced movement of multiple microfluidic droplets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by substituting its two-dimensional electrode array with the one as taught by Feiglin because such a configuration of electrode array is suitable for providing electrodes with individual voltage pulses for manipulating liquid droplet by electrowetting (Feiglin, [Abstract] lines 7-10).  A simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 24, Liu teaches the input liquid comprises an electrowetting filler liquid (Fig. 2: showing the oil is throughout the microfluidic channel from the inlet to outlet before the aqueous solution is introduced; thus the oil is deemed to be the electrowetting filler liquid).

Regarding claim 25, Liu and Feiglin disclose all limitation of claim 1 as described to claim 1.  Liu does not explicitly disclose a reagent detector for indicating the presence of processing liquid in the input liquid.
However, Feiglin teaches an optics module 48 for the analysis of samples contained in liquid droplets 23 (page 26, lines 7-9).  Thus, Feiglin teaches a reagent detector (page 26, line 7: optics module 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu by incorporating an optical detector as taught by Feiglin because the optical detector would provide visualization detection for the droplets.  
The designation “for indicating the presence of processing liquid in the input liquid” is deemed to be functional statements and not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II).  The combined device of Liu and Feiglin is identical to the presently claimed structure and the optical detector would therefore have the ability to indicate the presence of processing liquid as recited in the claim.

Regarding claim 33, Liu teaches the liquid driving force is an electrowetting force and a pressure force (page 295, Col. 2, para. 1, lines 3-4: in digital microfluidics, droplets are manipulated on the surface of an insulated electrode array by electrowetting).

Regarding claim 34, the designation of “wherein the flexible film is a polymer film and/or an electrically isolating film” is optional, i.e., an optional limitation in claim 3 on which claim 34 depends, and not required in the prior art reference.

Regarding claim 35, the designation of “wherein the at least one of the two parts of the cartridge are selected from the group consisting of a flexible part and a rigid part of the cartridge” is optional, i.e., an optional limitation in claim 4 on which claim 35 depends, and not required in the prior art reference.

Regarding claim 38, Liu teaches the electrowetting filler liquid is a silicon oil (Fig. 2: Oil; page 297, Col. 1, para. 2, line 2: OS-30 oil; here OS-30 oil is a silicon oil).
The designation of “wherein the processing liquid comprises at least one of a reagent, a buffer, a diluent, an extraction liquid, and a washing liquid, and wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation in claim 11 on which claim 38 depends, and not required in the prior art reference.

Regarding claim 41, Liu teaches the electrowetting sample processing system is a biological sample processing system (page 296, Col. 1, para. 1, lines 10-11: bioapplications of biological and physiological samples for point-of-care POC testing and diagnostics).

Regarding claim 47, Liu teaches the electrowetting filler liquid is a silicon oil (Fig. 2: Oil; page 297, Col. 1, para. 2, line 2: OS-30 oil; here OS-30 oil is a silicon oil).
The designation of “wherein the processing liquid comprises at least one of a reagent, a buffer, a diluent, an extraction liquid, and a washing liquid, and wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation in claim 11 on which claim 38 depends, and not required in the prior art reference.

Regarding claim 48, the designation of “the monitoring the amount of processing liquid in the input liquid is in relation to a predetermined value” is optional, i.e., an optional limitation in claim 25 on which claim 48 depends, and not required in the prior art reference.

Regarding claims 49-50, Liu teaches the two-dimensional electrode array comprising the electrodes as individual electrodes (Fig. 2; page 297, Col. 2, last para., lines 6-9: a main electrode located in the center and four side electrode arrays orthogonal to the main electrode; lines 10-11: these side electrode arrays contained 5-6 electrodes; here the two-dimensional electrode array of electrodes containing the main electrode and four side electrode arrays comprises individual electrodes, such as the main electrode and the 5-6 electrodes of the side electrode arrays). 
Claim(s) 13 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feiglin, and further in view of Lay (U.S. Patent Pub. 2014/0190832).
Regarding claims 13 and 40, Liu and Feiglin disclose all limitation of claim 1 as described to claim 1.  Liu and Feiglin do not explicitly disclose an air ventilation outlet arranged separate from the outlet port (claim 13) or the fluid output is a gas exhaust (claim 40).
However, Lay teaches the cover 58 of the disposable cartridge 2 may comprise at least one ventilation duct 59 that is configured to let pass air (or other gases) arriving from the absorptive cushion 55 and thereby to avoid any building up of overpressure (Fig. 6; [0090] lines 3-7).  Thus, Lay teaches an air ventilation outlet (Fig. 6; [0090] line 4: ventilation duct 59) or a gas exhaust ([0090] line 5: to let pass air).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Feiglin by incorporating an additional ventilation outlet so that the ventilation outlet is arranged separate from the outlet port as taught by Lay because the ventilation outlet would let pass air to avoid any building up of overpressure ([0090] lines 4-7).
The designation of “for providing a fluid output” of the air ventilation outlet is deemed to be statements with regard to the intended use and not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The outlet as taught by Lay are identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.
Claim(s) 17-19 and 23, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feiglin, and further in view of Kiyama (U.S. Patent Pub. 2017/0198249).
Regarding claims 17 and 45, Liu and Feiglin disclose all limitations of claim 14 as described to claim 14.  Liu and Feiglin do not disclose a liquid feeder operably connected to the inlet port by a tube for feeding the input liquid to the inlet port (claim 17) or the tube is a flexible tube (claim 45).
However, Kiyama teaches a liquid feeder 1 including a liquid bottle 2 holding a liquid, a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4; [0025] lines 8-9).  One end of the feed pipe 7 is connected to the branch point 11, and the other end of the feed pipe 7 is connected to the receptor 8 which receives the liquid ([0025] lines 10-12).  Thus, Kiyama teaches a liquid input feeder (Fig. 1: liquid bottle 2) operably connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube for feeding the input liquid to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid from liquid bottle 2 to the receptor 8) and the tube is a flexible tube (Fig. 1: feed pipe 7; [0041] lines 2-4: the feed pipe is preferably a flexible resin material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Feiglin by connecting the liquid feeder and the receptor by a flexible feed pipe for feeding the liquid as taught by Kiyama because the feed pipe would enable the liquid transportation over a distance depending on the length of the feed pipe.

Regarding claim 18, Liu, Feiglin, and Kiyama disclose all limitations of claim 17 as described to claim 17.  Liu and Feiglin do not disclose the liquid feeder is configured to provide as sequential feed.
However, Kiyama teaches a liquid feeder including a liquid bottle 2 holding a liquid, a gas bag 14, a gas continuity valve 4, a gas introduction valve 12, and a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4, 7, 11; [0026] line 5; [0025] lines 8-9).  When the pump 6 is operated for a predetermined time (discharge time), the gas is sequentially introduced from the branch point 11, and the liquid moves in the feed pipe 7 ([0031] lines 4-6).  Thus, Kiyama teaches the liquid feeder is configured to sequential feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu and Feiglin by sequentially feeding using the liquid feeder as taught by Kiyama because simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
The designation of “configured to provide the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.

Regarding claim 19, the designation of “configured to provide the input liquid as feed of at least two processing liquids of different compositions separated by a carrier liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches the gas being sequentially introduced from the branch point 11, and the liquid moving in the feed pipe (Kiyama, [0031] lines 5-6).  Thus, it is capable of feeding at least two liquids, and necessarily capable of feeing at least two processing liquids of different compositions separated by a carrier liquid into the cartridge of the combined Liu and Kiyama.

Regarding claim 23, the designation of “configured to operate independently from the operation of electrodes used for electrowetting” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid into the cartridge of combined Liu for manipulating the droplets by electrowetting force activated by electrodes.  Thus, the liquid feeder would be necessarily operated independently from the operation of electrodes for manipulating droplets by electrowetting force.
Claim(s) 20, 22, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feiglin and Kiyama, and further in view of Patel (U.S. 7,897,330).
Regarding claims 20, 22, and 46, Liu, Feiglin, and Kiyama disclose all limitations of claim 17 as described to claim 17.  Liu, Feiglin, and Kiyama do not disclose the liquid feeder comprises a multi-port valve for providing the input liquid (claim 20) or the liquid feeder comprises a control element for introducing the input liquid into the internal gap (claim 22) or the control element is a multi-port valve (claim 46).
However, Patel teaches adding reagent through inclusion of a switching valve SV located between one or more pumps PA-PD and an external reagent reservoir RR (Fig. 22A; Col. 42, lines 31-34). The switching valve SV is a multi-port valve having a number of ports A-F available through which fluid can be selectively conducted (Col. 42, lines 35-38).  Thus, Patel teaches the liquid feeder comprises a control element for introducing the input liquid (Col. 42, line 31: addition of reagent) and the control element is a multi-port valve (Col. 42, line 36: a multi-port valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu, Feiglin, and Kiyama by incorporating a multi-port valve as taught by Patel because the multi-port valve would enable selectively feeding of the fluid (Col. 42, lines 37-38), and allow the pumps to work in reverse when the pumps run out of reagent (Col. 42, lines 52, 55) for extending runs of the system without human intervention (Col. 42, lines 57-58).  Further, introducing the input liquid would be necessarily into the internal gap of the combined device of Liu, Feiglin, Smith and Kiyama.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Feiglin and Kiyama, and further in view of Smallhorn (U.S. Patent Pub. 2017/0152152).
Regarding claim 21, Liu, Feiglin, and Kiyama disclose all limitations of claim 17 as described to claim 17.  Liu, Feiglin, and Kiyama do not disclose the liquid feeder comprises a bypass that is controllable.
However, Smallhorn teaches a liquid circuit comprising one or more bypass valves 312 which may allow liquid to flow through one part of water treatment system 30 and prevent flow through another part of the system (Fig. 1; [0106] lines 1-4).  Thus, Smallhorn teaches the liquid feeder comprises a bypass ([0106] line 2) that is controllable ([0106] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu, Feiglin, and Kiyama by incorporating a bypass as taught by Smallhorn because the bypass would only allow the liquid flow bypassing the water treatment system or into the water treatment system ([0106] lines 5-9), which provides flexibility of liquid circulation for the system design.
The designation of “for flushing a tube of the feeder and/or for removing an access liquid from a feeding liquid and to provide the remaining part of the feeding liquid as the input liquid” is deemed to be statements with regard to the intended use and not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The bypass as taught by Smallhorn is identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                  

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795